Citation Nr: 0116028	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  99-16 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel
INTRODUCTION

This veteran had active service from May 1939 to September 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision by the Department of 
Veterans Affairs (VA) Denver, Colorado Regional Office (RO).


REMAND

At the outset, the Board notes that the appellant failed to 
appear for her Travel Board hearing scheduled for February 6, 
2001.  Thus, the Board has proceeded as if the request for 
the hearing had been withdrawn.  See 38 C.F.R. § 20.702(d) 
(2000).  

During the veteran's lifetime, service connection had been 
established for shrapnel wound fracture compound, comminuted 
right hip and ilium with perforation of bladder and 
complicating ankylosis hips, decubitus ulceration and 
peroneal paralysis related to combat.  Following these 
wounds, the veteran developed osteomyelitis.  A 100 percent 
evaluation was assigned from March 3, 1946 and remained 
static throughout the veteran's life.  It should be noted 
that the appellant was awarded DIC benefits by decision of 
April 1999.  The denial of payment of burial benefits at the 
service-connected rate has prompted the current appeal.  

The veteran died in March 1999 from anemia due to coronary 
artery disease.  He was at a nursing home at that time for 
severe osteoarthritis.  There are no clinical data of record 
from 1965 until 1998, at which time the veteran was 
hospitalized.  In December 1998, the veteran underwent a bone 
marrow biopsy, the results of which were pancytopenia with 
relative lymphocytosis.  At the time of his death, VA was 
treating the veteran for his multiple disabilities.  

During a hearing in August 1999, the appellant stated that 
the veteran had developed anemia when his system was forced 
to fight off multiple infections related to his gunshot 
wounds from service.  Transcript  (T.) at 1.  The appellant 
also noted that when the veteran had a bone marrow test, the 
result was low platelets due to acute infection, which was 
possibly due to an old infection of the bones.  (T.) at 2.  
Diagnosed at that time was pancytopenia, unclassified.  The 
veteran had multiple blood transfusions that at one point, 
the veteran refused to continue because they apparently were 
not doing any good.  (T.) at 2.  When asked if the appellant 
had statements from doctors, she answered in the negative.  
(T.) at 2.  As related to the veteran's pain, the appellant 
stated that whatever was causing it was determined to be 
unclassified.  (T.) at 2.  

The hearing officer asked if the appellant had statements 
from the doctor as to whether the veteran's inservice 
injuries were a cause of his anemia, the appellant stated 
that she only had her own notes.  (T.) at 3.  The appellant 
also stated that the veteran had infections and was 
hospitalized about twice a year for treatment.  (T.) at 4.  
Overall, she said that the destruction of the veteran's red 
blood cells lead to his anemia, which in turn, caused his 
death.  (T.) at 8.  

In October 1999, VA examiner submitted a statement as to 
whether the veteran's death from anemia was related to the 
veteran's service-connected osteomyelitis.  The examiner 
noted that the appellant was a nurse and had stated that the 
veteran's recurring flare-ups of infection were responsible 
for his bone marrow failure, citing the 1998 bone marrow 
biopsy report.  The examiner further stated that upon 
reviewing the 1998 to 1999 VA outpatient records and the 
results of the bone marrow test, there was insufficient 
information to make any connection between the veteran's 
anemia and his service-connected osteomyelitis.  The examiner 
noted that there were no medical records that documented 
flare-ups of the veteran's osteomyelitis through the years, 
and no records whatsoever between the period of 1965 to 1998.  

In light of the foregoing, the Board has determined that this 
matter warrants further development and that a Remand is 
necessary to accomplish the directives noted below.  

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  In light of the appellant's 
statements to the effect that the veteran 
had multiple flare-ups of his 
osteomyelitis that resulted in infections 
over the years, the RO should request 
that the appellant identify any possible 
records reflecting treatment for 
osteomyelitis between 1965 and 1998.  Any 
records identified which are not of 
record should be obtained. 

3.  Once those records have been 
associated with the claims folder, the RO 
should then request a 
supplemental/another VA opinion as to 
whether it is more likely than not that 
the veteran's death from anemia due to 
coronary artery disease was related to 
his service-connected disabilities, in 
particular, to his osteomyelitis.  A copy 
of this Remand and the veteran's claims 
folder should be available to the 
examiner at that time.  

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


